Citation Nr: 1604229	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) prior to April 3, 2013.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the RO. The Board remanded the issue in October 2012 and December 2013 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

Prior to April 3, 2013, the Veteran's service-connected disabilities are shown to preclude the Veteran from securing and following substantially gainful employment consistent with her work and education background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are met prior to April 3, 2013.  38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). In light of the favorable decision in this case, the Board finds that any VA deficiency that may exist in complying with the VCAA is harmless error.

Laws and Regulations

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

Analysis

In this case, prior to April 3, 2013, the Veteran did not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as service connection was in effect for migraine headaches (rated as 50 percent disabling from January 7, 2008), and lumbar strain with scoliosis of the thoracolumbar spine and degenerative disc disease (DDD) (10 percent disabling from January 7, 2008 and 20 percent disabling from August 4, 2009); the combined rating is 60 percent.

However, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. See 38 C.F.R. § 4.16(b).

The February 2007 report of VA neurological disorders examination reflects that the Veteran was last employed as a packer until November 2006. She was forced to stop because of her inability to lift from her back condition as well as from her migraines. However, her back disability provided the major contributing factor for her unemployment. The February VA spine disability examination confirmed that her lumbar spine disability was the major contributing factor to her unemployment.

The March 2008 report of VA neurological disorders examination reflects that the Veteran's headaches clearly have affected her economical ability to maintain employment. The March 2008 report of spine examination reflects that she was unable to hold a job due to her migraines and her back disability.

A November 2008 physical residual functional capacity questionnaire reflects that she was incapable of even "low stress" jobs. The February 2010 report of VA examination reflects that the Veteran was unemployed for "health reasons." The December 2012 report of VA examination reflects that the Veteran's thoracolumbar spine disability impacted her ability to work. The examiner explained that the Veteran was incapable of sedentary or physical work due to the need for ongoing narcotic pain medications and the risk of falling and possibly getting injured on the job site. The corresponding December 2012 report of VA headaches examination reflects that her headache disability impacted her ability to work also. The examiner explained that the Veteran was capable of sedentary and light duty with no lifting over 10 pounds. However, she may need to leave work during severe migraine headaches.

The January 2014 report of VA spine examination reflects that the Veteran's thoracolumbar spine disability impacted her ability to work. The examiner explained that the Veteran's lumbar spine disability would preclude physical employment but would not preclude sedentary employment where the Veteran could break to change positions.

The January 2014 report of vocational assessment reflects the evaluator's opinion that the Veteran's lumbar spine disability and headaches had and continue to have a direct impact on her ability to work on a full time sustained basis. The evaluator explained that due to her lumbar spine disability the Veteran was limited in her physical activities and experienced constant pain and discomfort that required pain medication. Her lumbar spine disability rendered her incapable of performing either sedentary or physical work due to her need for ongoing narcotic pain medication. Additionally, the evaluator explained, the chronic pain and the need for narcotic pain medications would most likely negatively interfere with sustained concentration, attention to task, timely completion of required job tasks, unacceptable levels of absenteeism and the need for more frequent unscheduled breaks during the regular work day.

The evaluator also noted that the Veteran's migraine headaches were very frequent and completely disrupting of economic activity or employment. Her migraine headache symptoms interfered with attention and concentration needed to perform even simple work tasks in a low stress environment. Further she might need to leave work during severe migraine headaches.

The evaluator concluded that the combination of the Veteran's lumbar spine disability and her migraine headaches would render her incapable of performing even at the sedentary physical demand level of work. Thus, the evaluator concluded that the Veteran was unable to secure, follow or maintain a substantially gainful occupation as a result of her service-connected lumbar spine and headache disabilities.

The May 2014 response from the Director of Compensation service reflects that prior to April 3, 2013, the Veteran was service-connected for migraine headaches, 50 percent and a lumbar spine disability, 20 percent; the combined rating for these two disabilities was 60 percent. The Director noted the December 2012 report of VA examination that documented the Veteran was unable to perform physical or sedentary work due to her lumbar spine disability but was capable of sedentary work relative to her migraine headache disability. The Director noted that the Veteran had been awarded Social Security Administration (SSA) disability benefits primarily for an intracranial injury and secondary diagnosis of affective or mood disorder.  SSA records revealed the following severe impairments: left-sided weakness; right-sided facial droop; migraine headaches; right intracranial aneurysm; cervical spondylosis; lumbar spine DDD; and a history of bipolar disorder.

The Director concluded that the record presented no evidence that the Veteran was unable to work prior to April 2013, due solely to her service-connected disabilities. To that end, the Director found the December 2012 report of VA examination not probative because there was no discussion of the non-service connected disorders, the medication to treat these disorders and their effects on employment. Thus, the Director concluded that there was no evidence that the Veteran was unable to secure and follow any substantially gainful occupation solely due to her service-connected disabilities, prior to April 3, 2013. Accordingly, the Director concluded that entitlement to TDIU on an extra-schedular basis, prior to April 3, 2013, was denied. 

The Board finds that the weight of the evidence of record demonstrates that the Veteran is unable to maintain gainful employment, due to her service-connected lumbar spine and migraine headache disabilities prior to April 3, 2013. Though the Director concludes that there is no evidence that the Veteran was unable to work prior to April 2013 due solely to her service-connected disabilities, the equally competent and credible January 2014 report of vocational assessment found that that the Veteran was unable to secure, follow or maintain a substantially gainful occupation as a result of her service-connected lumbar spine and headache disabilities. Further, the February 2007, March 2008, December 2012 reports of VA examination and November 2008 physical residual functional capacity questionnaire confirm that she is unable to engage in substantially gainful work due to her service-connected disabilities.

The Board has considered all of the evidence of record, lay and medical, demonstrates, to include the February 2009 SSA decision and considering the Veteran's (and other lay witnesses) competent and credible report of the impact her service-connected lumbar spine and headache disabilities had on her occupational functioning.  On this record, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected lumbar spine and migraine headache disabilities precluded her from realistically obtaining and maintaining any form of gainful employment prior to April 3, 2013, consistent with her work and education background.
 
Accordingly, the Board finds that a grant of a TDIU rating prior to April 3, 2013 is warranted.


ORDER

Entitlement to a TDIU prior to April 3, 2013 is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


